Order
PER CURIAM:
Andrew Brown appeals, following an evi-dentiary hearing, the denial of his Rule 24.035 motion for post-conviction relief. In his sole point on appeal, Brown contends that the motion court clearly erred in denying his motion because he established that his plea counsel provided ineffective assistance when she allegedly promised him that if he pled open, the court would sentence him to no more than three or four years’ imprisonment. After receiving a sentence of six years’ imprisonment, Brown contends that had he known that pleading open meant that he could be sentenced to more than a total of three or four years’ imprisonment, he would not *574have pled guilty but would have insisted on going to trial. .
We affirm. Rule 84.16(b).